Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 1 of 21 PageID #: 369




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MARITZ HOLDINGS INC.,                              )
                                                    )
              Plaintiff,                            )
                                                    )
 v.                                                 )         Case No. 4: 18-cv-00826
                                                    )
 COGNIZANT TECHNOLOGY SOLUTIONS                     )
 U.S. CORPORATION,                                  )
                                                    )
              Defendant.                            )

                             STIPULATED PROTECTIVE ORDER

        WHEREAS, PlaintiffMaritz Holdings Inc. and Defendant Cognizant Technology Solutions

 U.S. Corporation, hereafter referred to as "the Parties," believe that discovery in this lawsuit is

 likely to lead to the production or disclosure of trade secrets, confidential business information,

 or other privileged or proprietary information; and

        WHEREAS, the Parties seek a protective order limiting disclosure thereofin accordance with

 Federal Rule of Cjyi! Procedure 26(c).

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

        1.      Each Party may designate as confidential for protection under this Order, in whole or

 in part, any document, information, or material that constitutes or includes, in whole or in part,

 confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

 Party reasonably believes it owes an obligation of confidentiality with respect to such document,

 information or material ("Protected Material").       Protected Material shall be designated by the

 Party producing it by affixing a legend or stamp on such document, information, or material

 that reads "CONFIDENTIAL" or "CONFIDENTIAL - ATTORNEYS' EYES ONLY".                              The

 legend or stamp shall be placed clearly on each page of the Protected Material (except deposition and



                                                   1
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 2 of 21 PageID #: 370




 hearing transcripts) for which such protection is sought. For deposition and hearing transcripts, the

 legend or stamp shall be placed on the cover page of the transcript (if not already present on the

 cover page of the transcript when received from the court reporter) by each attorney receiving a

 copy of the transcript after that attorney receives notice of the designation.

        2.      Any document produced before issuance of this Order with the designation

 "Confidential", "Confidential-Attorneys' Eyes Only", or similar shall receive the same treatment

 as if designated "CONFIDENTIAL" under this Order, unless and until such document is

 redesignated to have a different classification under this Order.

        3.      With     respect    to    documents,      information     or    material    designated

 "CONFIDENTIAL" or "CONFIDENTIAL - ATTORNEYS' EYES ONLY", 1 subject to the

 provisions herein and unless otherwise stated, this Order governs, without limitation: (a) all

 documents, electronically stored information, and/or things as defined by the Federal Rules of

 Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits or

 for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and other

 court filings; (d) affidavits; and (e) stipulations. All copies, reproductions, extracts, digests and

 complete or partial summaries prepared from any DESIGNATED MATERIALS shall also be

 considered DESIGNATED MATERIAL and treated as such under this Order. In the event that

 documents are produced with a legend or stamp that is substantially similar to "CONFIDENTIAL"

 or "CONFIDENTIAL -ATTORNEYS' EYES ONLY" (e.g. "CONFIDENTIAL - AEO"), such

 documents shall be treated as though designated as with the most similar designation provided for

 under this Order.



         1
        The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
 to the class of materials designated as "CONFIDENTIAL" or "CONFIDENTIAL -
 ATTORNEYS' EYES ONLY," both individually and collectively.


                                                   2
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 3 of 21 PageID #: 371




        4.      A designation of CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS' EYES

 ONLY may be made at any time.             Inadvertent or unintentional production of documents,

 information or material that has not been designated as DESIGNATED MATERIAL shall not be

 deemed a waiver in whole or in part of a claim for confidential treatment. Any Party that

 inadvertently or unintentionally produces Protected Material without designating it as

 DESIGNATED MATERIAL may request destruction of that Protected Material by notifying the

 recipient(s), as soon as reasonably possible after the producing Party becomes aware of the

 inadvertent or unintentional disclosure, and providing replacement Protected Material that is

 properly designated. The recipient(s) shall then destroy all copies of the inadvertently or

 unintentionally produced Protected Materials and any documents, information or material derived

 from or based thereon.

        5.      "CONFIDENTIAL" documents, information and material may be disclosed only

 to the following persons, except upon receipt of the prior written consent of the designating Party,

 upon order of the Court, or as set forth in paragraph I 2 herein:

        (a)     outside counsel ofrecord in this Action for the Parties;

        (b)     employees of such counsel assigned to and reasonably necessary to assist such
                counsel in the litigation of this Action;

        (c)     in-house counsel for the Parties (along with their support staff) who either have
                responsibility for making decisions dealing directly with the litigation of this
                Action, or who are assisting outside counsel in the litigation of this Action;

        (d)     designated representatives of each of the Parties to the extent reasonably necessary
                for the litigation of this Action;

        (e)     outside consultants or experts (i.e., not existing employees or affiliates ofa Party or
                an affiliate of a Party) retained for the purpose of this litigation, provided that: ( 1)
                such consultants or experts are not presently employed by the Parties hereto for
                purposes other than this Action; (2) before access is given, the consultant or expert
                has completed the Acknowledgement attached as Exhibit A hereto;




                                                    3
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 4 of 21 PageID #: 372




        (f)     independent litigation support services, including persons working for or as court
                reporters, graphics or design services, jury or trial consulting services, and
                photocopy, document imaging, and database services retained by counsel and
                reasonably necessary to assist counsel with the litigation of this Action;

        (g)     this Court, any court to which a Party petitions for discovery of a non-party, any
                appellate court, and their personnel, and any jurors empaneled to decide the above-
                captioned action; and

        (h)     Any mediator engaged by the named parties in connection with the above-
                captioned action.

        6.      A    Party    shall    designate   documents,     information    or    material    as

 "CONFIDENTIAL" only upon a good faith belief that the documents, information or material

 contains confidential or proprietary information or trade secrets of the Party or a Third Party to

 whom the Party reasonably believes it owes an obligation of confidentiality with respect to such

 documents, information or material.

        7.      Documents, information, or material produced pursuant to any discovery request

 in this Action, including but not limited to Protected Material designated as DESIGNATED

 MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not be used

 for any other purpose. Any person or entity who obtains access to DESIGNATED MATERIAL or

 the contents thereof pursuant to this Order shall not make any copies, duplicates, extracts,

 summaries or descriptions of such DESIGNATED MATERIAL or any portion thereof except as

 may be reasonably necessary in the litigation of this Action. Any such copies, duplicates, extracts,

 summaries or descriptions shall be classified DESIGNATED MATERIALS and subject to all of

 the terms and conditions of this Order.

        8.      To the extent a producing Party believes that certain Protected Material qualifying

 to be designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

 limitation, the producing Party may designate such Protected Material "CONFIDENTIAL --




                                                   4
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 5 of 21 PageID #: 373




AITORNEYS' EYES ONLY." In determining whether information should be designated as

CONFIDENTIAL-ATTORNEYS' EYES ONLY, each Party agrees to use such designation only

 in good faith.

        9.        For Protected Material designated CONFIDENTIAL - AITORNEYS' EYES

ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals listed

in paragraphs 5(a-c) and (e-g).

         10.      Nothing in this Order shall require production of documents, information or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the work

product doctrine, or other privilege, doctrine, or immunity.

                     a. Pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure, when a

                         Party withholds information otherwise discoverable by claiming that the

                         information is privileged or subject to protection as trial-preparation

                         material, the Party must provide a log ("Privilege Log") in which the Party:

                         (i) expressly makes the claim; and (ii) describes the nature of the documents,

                         communications, or tangible things not produced or disclosed-and do so

                         in a manner that, without revealing information itself privileged or

                         protected, will enable other Parties to assess the claim.        Information

                         included on the Privilege Log shall include a unique reference number for

                         each withheld document; file type; date created/sent; title or subject line;

                         name and, in the case of email files, email address of the: (i) sender/author,

                         (ii) recipient, (iii) CC recipients, and (iii) BCC recipients; basis for the

                         privilege (attorney-client privilege, work product, etc.); and a comment

                         describing the basis for the assertion of privilege.




                                                    5
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 6 of 21 PageID #: 374




                   b. If documents, information or other material subject to a claim of attomey-

                       client privilege, work product doctrine, or other privilege, doctrine, or

                       immunity is inadvertently or unintentionally produced, such production

                       shall in no way prejudice or otherwise constitute a waiver of, or estoppel as

                       to, any such privilege, doctrine, or immunity. Any Party that inadvertently

                       or unintentionally produces documents, information or other material it

                       reasonably believes are protected under the attorney-client privilege, work

                       product doctrine, or other privilege, doctrine, or immunity may obtain the

                       return of such documents, information or other material by promptly

                       notifying the recipient( s) and providing a Privilege Log for the inadvertently

                       or unintentionally produced documents, information or other material. The

                       recipient(s) shall gather and return all copies of such documents,

                       information or other material to the producing Party, except for any pages

                       containing privileged or otherwise protected markings by the recipient(s),

                       which pages shall instead be destroyed and certified as such to the

                       producing Party.

       11.     There shall be no disclosure of any DESIGN ATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this

Order. The Parties are hereby ORDERED to safeguard all such documents, information and

material to protect against disclosure to any unauthorized persons or entities.

       12.     Nothing contained herein shall be construed to prejudice any Party's right to

use any DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access




                                                  6
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 7 of 21 PageID #: 375




 to the DESIGNATED MATERIAL by virtue of his or her employment with the designating Party,

 (ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

 information, (iii) although not identified as an author, addressee, or copy recipient of such

 DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

 MATERIAL, (iv) a current or former officer, director or employee of the producing Party or a

 current or former officer, director or employee of a company affiliated with the producing Party;

 (v) counsel for a Party, including outside counsel and in-house counsel (subject to paragraph 9 of

 this Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose of

 this litigation or for purpose of any pre-litigation investigation related to this facts involved in this

 litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons entitled

 hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be

 disclosed to any other persons unless prior authorization is obtained from counsel representing the

 producing Party or from the Court.

         13.     Parties may, at the deposition or hearing or within thirty (30) days after receipt

 of a deposition or hearing transcript, designate the deposition or hearing transcript or any portion

 thereof as "CONFIDENTIAL" or "CONFIDENTIAL -                        ATTORNEYS' EYES ONLY"

 pursuant to this Order. Access to the deposition or hearing transcript so designated shall be limited

 in accordance with the terms of this Order. Until that time period lapses or until such a designation

 has been made, whichever occurs sooner, all documents, information or other material so produced

 or given shall be treated as "CONFIDENTIAL" in accordance with this Order.

         14.     Counsel for any producing Party shall have the right to exclude from oral

 depositions, other than the deponent, deponent's counsel, the reporter and videographer (if any),

 any person who is not authorized by this Protective Order to receive or access DESIGNATED




                                                     7
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 8 of 21 PageID #: 376




 MATERIAL based on the designation of such DESIGNATED MATERIAL.                           Such right of

 exclusion shall be applicable only during periods of examination or testimony regarding such

 DESIGNATED MATERIAL..

         15.    Any DESIGNATED MATERIAL that is filed with the Court shall be filed under

 seal and shall remain under seal until further order ofthe Court. The filing Party shall be responsible

 for informing the Clerk of the Court that the filing should be sealed and for placing the legend

 "FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER" above the caption and

 conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit thereto,

discloses or relies on confidential documents, information or material, such confidential portions

 shall be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

         16.    The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

 prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

 this Action, or from using any information contained in DESIGNATED MATERIAL at the trial

 of this Action, subject to any pretrial order issued by this Court.

         17.    A Party may request in writing to the other Party that the designation given to any

 DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not agree

 to redesignation within ten (10) days of receipt of the written request, the requesting Party may

 apply to the Court for relief. Upon any such application to the Court, the burden shall be on the

 designating Party to show why its classification is proper. Such application shall be treated

 procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the

 Rule's provisions relating to sanctions.     In making such application, the requirements of the

 Federal Rules of Civil Procedure and the Local Rules of the Court shall be met.            Pending the




                                                    8
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 9 of 21 PageID #: 377




 Court's determination of the application, the designation of the designating Party shall be

 maintained.

        18.    Each outside consultant or expert to whom DESIGNATED MATERIAL is

 disclosed in accordance with the terms of this Order shall be advised by counsel of the terms of

this Order, shall be informed that he or she is subject to the terms and conditions of this Order, and

 shall sign an acknowledgment that he or she has received a copy of, has read, and has agreed to

 be bound by this Order. A copy of the acknowledgment form is attached as Exhibit A.

        19.    To the extent that any discovery is taken of persons who are not Parties to this

Action ("Third Parties") and in the event that such Third Parties contended the discovery sought

 involves trade secrets, confidential business information, or other proprietary information, then

 such Third Parties may agree to be bound by this Order.

        20.    To the extent that discovery or testimony is taken of Third Parties, the Third Parties

may designate as "CONFIDENTIAL" or "CONFIDENTIAL - ATTORNEYS' EYES ONLY"

 any documents, information or other material, in whole or in part, produced or given by such

 Third Parties. The Third Parties shall have ten (10) days after production of such documents,

 information or other materials to make such a designation. Until that time period lapses or until

 such a designation has been made, whichever occurs sooner, all documents, information or other

 material so produced or given shall be treated as "CONFIDENTIAL" in accordance with this Order.

        21.    Within thirty (30) days of final termination of this Action, including any

 appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

 summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

 incorporated into any privileged memoranda of the Parties and materials which have been admitted

 into evidence in this Action), shall at the producing Party's election either be returned to the




                                                  9
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 10 of 21 PageID #: 378




 producing Party or be destroyed. The receiving Party shall verify the return or destruction by

 affidavit furnished to the producing Party, upon the producing Party's request.           Each Party

 represents that, under Missouri Supreme Court Rule 4-1.22, it has given informed consent to its

 attorneys, in the form attached as Exhibit B, for its attorneys to destroy confidential file materials

 produced by the other Party in accordance with this Protective Order.

        22.     The failure to designate documents, information or material in accordance with this

 Order and the failure to object to a designation at a given time shall not preclude the filing of a

 motion at a later date seeking to impose such designation or challenging the propriety thereof. The

 entry of this Order and/or the production of documents, information and material hereunder shall

 in no way constitute a waiver of any objection to the furnishing thereof, all such objections being

 hereby preserved.

        23.     Any Party knowing or believing that any other Party is in violation of or intends to

 violate this Order and has raised the question of violation or potential violation with the opposing

 Party and has been unable to resolve the matter by agreement may move the Court for such relief

 as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

 Party alleged to be in violation of or intending to violate this Order shall discontinue the

 performance of and/or shall not undertake the further performance of any action alleged to

 constitute a violation of this Order.

         24.    Production of DESIGNATED MATERIAL by each of the Parties shall not be

 deemed a publication of the documents, information and material (or the contents thereof)

 produced so as to void or make voidable whatever claim the Parties may have as to the proprietary

 and confidential nature of the documents, information or other material or its contents.

         25.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation




                                                   10
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 11 of 21 PageID #: 379




 of any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

        26.     Nothing in this Order shall restrict in any way the use or disclosure of

 DESIGNATED MATERIAL by a receiving Party: (i) previously produced, disclosed and/or

 provided by the producing Party to the receiving Party or a non-party without an obligation of

 confidentiality (e.g., being subject to a Protective Order) and not by inadvertence or mistake; (ii)

 with the consent of the producing Party; or (iii) pursuant to order of the Court.

        27.     If a receiving Party learns that, by inadvertence or otherwise, it has disclosed

 Confidential Information to any person or in any circumstance not authorized under this Order,

 the receiving Party must immediately after learning of the disclosure: (a) notify in writing the

 disclosing Party of the unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized

 copies of the Confidential Information; (c) inform the person or persons to whom unauthorized

 disclosures were made of all the terms of this Order; and (d) request such person or persons to

 execute the Acknowledgment that is attached hereto as Exhibit A.

        28.     If any entity subpoenas or orders production of Protected Material from a receiving

 Party that the receiving Party has obtained subject to this Order, such Party shall (1) promptly

 notify the entity that issued the subpoena or order that some or all of the material covered by the

 subpoena or order is subject to this protective order, and provide a copy of this order, (2) promptly

 notify the producing Party of the pendency of the subpoena or order, provide a copy of the

 subpoena to the producing Party, and (3) provide the producing Party with a list of the

 DESIGNATED MATERIAL that the receiving Party believes it is obligated to produce. The

 receiving party shall not produce the information until the producing party shall have reasonable

 time (which shall not be less than ten (10) calendar days) to object to or take other appropriate

 steps to protect the information. The receiving Party shall not take a position concerning the




                                                   11
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 12 of 21 PageID #: 380




 propriety of such request or subpoena or the discoverability of the information sought thereby that

 is adverse to any producing Party opposing the request for production of such documents or

 materials. In responding to the subpoena or order, the receiving Party will take all reasonable

 measures to have such documents treated in accordance with the terms of this Protective Order.

        29.     Nothing in this Order shall limit any producing Party's use of its own documents

 or shall prevent any producing Party from disclosing its own Protected Information to any person.

 Such disclosures shall not affect any CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS'

 EYES ONLY designation made pursuant to the terms of this Order so long as disclosure is not

 publicly disclosed, but is made in a manner which is reasonably calculated to maintain the

 confidentiality of the information.

        30.     Nothing in this Protective Order shall preclude or impede outside litigation counsel

 ofrecord's ability to communicate with or advise their client in connection with this litigation only

 based on such counsel's review and evaluation of Protected Information, provided however, that

 such communications or advice shall not disclose or reveal the substance or content of any

 Protected Information other than as permitted under this Protective Order.

        31.     This Protective Order shall be binding upon the Parties and their attorneys,

 successors, executors, personal representative, administrators, heirs, legal representatives, assigns,

 subsidiaries, divisions, employees, agents, independent contractors, or other persons or

 organizations over which they have control.

        32.     All notices required by this Protective Order are to be served on the attorney(s) for

 each of the Defendants and Plaintiff listed in the signature block below for each Party.

        33.     Each of the Parties shall also retain the right to file a motion with the Court (a) to

  modify this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or




                                                   12
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 13 of 21 PageID #: 381




 entities if reasonably necessary to prepare and present this Action and (b) to apply for additional

 protection of DESIGNATED MATERIAL.


  STIPULATED AND AGREED.

                                                   Respectfully submitted,
  Dated: March 6, 2020
                                                   THOMPSON COBURN LLP

                                                   By: Isl Brian A. Lamping
                                                   Jan Paul Miller, #58112MO
                                                   Brian A. Lamping, #61054MO
                                                   Kristen E. Sanocki, #67375MO
                                                   One US Bank Plaza
                                                   St. Louis, Missouri 63101
                                                   314-552-6000
                                                   FAX 314-552-7000
                                                   jmiller@thompsoncobum.com
                                                   blamping@thompsoncobum.com
                                                   ksanocki@thompsoncobum.com

                                                   Attorneys for Plaintiff Maritz Holdings Inc.

                                                   Respectfully submitted,
  Dated: March 6, 2020
                                                   By: Isl James G. Martin
                                                   7733 Forsyth Blvd., Suite 1900
                                                   St. Louis, Missouri 63105
                                                   (314) 889-7300
                                                   FAX (314) 863-2111
                                                   jmartin@dowdbennett.com

                                                   -and-

                                                   Ronald J. Tenpas (admitted pro hac vice)
                                                   Crystal Y. Stapley (admitted pro hac vice)
                                                   VINSON & ELKINS
                                                   2200 Pennsylvania A venue, NW
                                                   Washington, DC 20037
                                                   Phone: (202) 639-6791
                                                   Fax: (202) 879-8981
                                                   retenpas@velaw.com




                                                 13
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 14 of 21 PageID #: 382




                                       Attorneys for Defendant Cognizant
                                       Technology Solutions U.S. Corporation
 SO ORDERED.


  Dated: ~L     1, 1-0 ~
                  '

                                       c~~£14=
                                       United States District Judge




                                      14
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 15 of 21 PageID #: 383




                        EXHIBIT A
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 16 of 21 PageID #: 384



                                             EXHIBIT A

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

  MARITZ HOLDINGS INC.,                               )
                                                      )
                  Plaintiff,                          )
                                                      )
  v.                                                  )         Case No. 4: 18-cv-00826
                                                      )
  COGNIZANT TECHNOLOGY SOLUTIONS                      )
  U.S. CORPORATION,                                   )
                                                      )
                 Defendant.                           )


                                       ACKNOWLEDGEMENT

  I,   ~~~~~~~~~~~~-
                                          , declare that:
            I have received a copy of the Stipulated Protective Order ("Protective Order") in this
  Action.
         I have carefully read and understand the provisions of this Protective Order and I agree to
  abide by its terms.
          I will hold in confidence, will not disclose to anyone other than those persons specifically
  authorized by the Protective Order, and will not copy or use for purposes other than for this
  Action any Designated Material that I receive in this Action, except to the extent that such
  information is or becomes public information or otherwise is not deemed subject to the
  Protective Order.
          I agree that at the conclusion of the litigation, I will return all Designated Material to the
  party or attorney from whom I received it.
         I agree to subject myself personally to the jurisdiction of this Court for the purpose of
  proceedings relating to my performance under, compliance with, or violation of the Protective
  Order.
        I understand that disclosure of Designated Material in violation of the Protective Order
  may constitute contempt of court.
  I declare under penalty of perjury that the foregoing is true and correct.




                           Date                                           Signature
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 17 of 21 PageID #: 385




                        EXHIBITB
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 18 of 21 PageID #: 386



                                       EXHIBIT B - Maritz

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  MARITZ HOLDINGS INC.,                               )
                                                      )
                Plaintiff,                            )
                                                      )
  V.                                                  )         Case No. 4: 18-cv-00826
                                                      )
  COGNIZANT TECHNOLOGY SOLUTIONS                      )
  U.S. CORPORATION,                                   )
                                                      )
               Defendant.                             )

                                       INFORMED CONSENT

         On behalf of Maritz Holdings Inc. ("Maritz"), I acknowledge that Maritz is aware of the

  provisions of the Protective Order entered by this Court on _ _ _ _ _ , 2020 (a copy of

  which is attached hereto) which requires destruction of confidential file materials produced by

  the other Party in this case at the conclusion of this lawsuit.

         It has been explained to Maritz that, pursuant to Missouri Supreme Court Rule 4-1.22,

  Maritz's attorneys are generally obligated to preserve its file from this case for six years

  following the termination ofrepresentation, unless client permission to proceed otherwise is

  received. It has been further explained that the duty to retain materials (absent client consent)

  would be inconsistent with the Protective Order that the parties wish jointly to propose for this

  matter that would insure that certain confidential materials are destroyed immediately after the

  litigation's conclusion. Maritz's attorneys have explained that the contemplated Protective

  Order anticipates that certain confidential materials located within counsel's file materials either

  would be returned to the originally producing party and/or destroyed at the litigation's

  conclusion, pursuant to the Protective Order. Counsel further explained that, once such

  confidential materials are destroyed, Maritz will have no further access to the documents.
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 19 of 21 PageID #: 387




         Based upon the above and Maritz's desire to have the anticipated protections of the

  Protective Order, Maritz hereby authorizes its attorneys Thompson Coburn LLP to destroy all

  DESIGNATED MATERIAL produced in this case by another party, by deletion of computer

  files and shredding of paper files. All other portions of Maritz's file will be preserved in

  accordance with Rule 4-1.22 for six years.




                        Date                                             Signature


                                                                       Printed Name


                                                                           Title
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 20 of 21 PageID #: 388



                                     EXHIBIT B - Cognizant

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  MARITZ HOLDINGS INC.,                              )
                                                     )
                Plaintiff,                           )
                                                     )
  v.                                                 )         Case No. 4: 18-cv-00826
                                                     )
  COGNIZANT TECHNOLOGY SOLUTIONS                     )
  U.S. CORPORATION,                                  )
                                                     )
               Defendant.                            )

                                      INFORMED CONSENT

         On behalf of Cognizant Technology Solutions U.S. Corporation, ("Cognizant"), I

  acknowledge that Cognizant is aware of the provisions of the Protective Order entered by this

  Court on _ _ _ _ _, 2020 (a copy of which is attached hereto) which requires destruction

  of confidential file materials produced by the other Party in this case at the conclusion of this

  lawsuit.

         It has been explained to Cognizant that, pursuant to Missouri Supreme Court Rule 4-

  1.22, Cognizant's attorneys are generally obligated to preserve its file from this case for six

  years following the termination of representation, unless client permission to proceed otherwise

  is received. It has been further explained that the duty to retain materials (absent client consent)

  would be inconsistent with the Protective Order that the parties wish jointly to propose for this

  matter that would insure that certain confidential materials are destroyed immediately after the

  litigation's conclusion. Cognizant's attorneys have explained that the contemplated Protective

  Order anticipates that certain confidential materials located within counsel's file materials either

  would be returned to the originally producing party and/or destroyed at the litigation's

  conclusion, pursuant to the Protective Order. Counsel further explained that, once such
Case: 4:18-cv-00826-CDP Doc. #: 51 Filed: 03/09/20 Page: 21 of 21 PageID #: 389




  confidential materials are destroyed, Cognizant will have no further access to the documents.

         Based upon the above and Cognizant's desire to have the anticipated protections of the

  Protective Order, Cognizant hereby authorizes its attorneys Vinson Elkins LLP and Dowd

  Bennett LLP to destroy all DESIGNATED MATERIAL produced in this case by another party,

  by deletion of computer files and shredding of paper files. All other portions ofCognizant's file

  will be preserved in accordance with Rule 4-1.22 for six years.




                        Date                                           Signature


                                                                     Printed Name


                                                                         Title
